Order granting motion to dismiss the complaint reversed, with twenty dollars costs and disbursements, and the motion denied, with ten dollars costs, with leave to the defendants-respondents to answer within ten days after service of order upon payment of said costs, and the matter set down for trial within ten days after the case is at issue. No opinion. (Glennon and Cohn, JJ., dissent and vote to affirm.) Order denying plaintiff’s motion for a temporary injunction unanimously affirmed. Present — Martin, P. J., Glennon,- Dore, Cohn and Callahan, JJ.